DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election without traverse of Group I,  in the reply filed on 12/21/2021 is acknowledged.
Claims 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/21/2021.

Specification
The abstract of the disclosure is objected to because it recites the microstructure phase fraction of ferrite and austenite in weight%. However, it is unclear how the microstructure phase of the steel can be expressed in weight% as the identification of these phases are usually via a microscope and the units provided in the instant claim does not correspond to the conventional measurement technique and its units such as area% and volume%.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The specification recite the microstructure phase fraction of ferrite and austenite in weight%. However, it is unclear how the microstructure phase of the steel can be expressed in weight% as the identification of these phases are usually via a microscope and the units provided in the instant claim does not correspond to the conventional measurement technique and its units such as area% and volume%. Appropriate correction is required.

Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 is missing is missing a connecting term between the terms “component” and “part”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for multiphase steel tinned raw plate having total volume fraction of the pearlite, martensite and cementite particles being 5%-20% and the volume fraction of the martensite is 1%-5%, does not reasonably provide enablement for a steel lacking the specific microstructure as recited in the instant claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is make and use the invention commensurate in scope with these claims. 
MPEP § 2164.01(a) indicates that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. Instead, the explanation of the rejection should focus on those factors, reasons, and evidence that lead the examiner to conclude e.g., that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required. See also MPEP § 2164.04.
In the instant case, the instant specification dated 06/18/2020 {Page 5:9 – Page 6:30} sets forth as follows. 
In steels having C contents of greater than or equal to 0.3 wt. %, in particular greater than or equal to 0.4 wt. %, for example greater than or equal to 0.5 wt. %, and having an Si content of greater than 0.5 wt. %, in particular greater than or equal to 0.9 wt. %, for example greater than or equal to 1.5 wt. %, a bainite forms, which is not made up of ferrite and carbides (cementite) but rather of ferrite and austenite. This is due to the fact that the cementite formation is suppressed by silicon, and austenite is formed thereby.
It may furthermore be provided that the steel is carbide-free, i.e., it includes no carbide. This may further increase the aforementioned advantages.

It may therefore be particularly preferably provided that the steel includes silicon in a content of greater than or equal to 0.5 wt. % to less than or equal to 5.0 wt. %, in particular greater than or equal to 1.5 wt. % to less than or equal to 3.0 wt. %, and the steel includes carbon in a content of greater than or equal to 0.3 wt. % to less than or equal to 2.0 wt. %, in particular greater than or equal to 0.5 wt. % to less than or equal to 1.1 wt. %. In this design, in particular, it may be facilitated that the steel may ensure a high mechanical stability, including a high resistance to hydrogen, even with a long exposure and/or at high pressures, and a desired bainitization may proceed, as described above.



With respect to the steel from which the entire component or at least one or all surfaces coming into contact with hydrogen may be formed, it may be particularly advantageously provided that the latter includes an alloy or is made up thereof, which includes the following constituents:
- Carbon in a range from greater than or equal to 0.3 wt. % to less than or equal to 2.0 wt. %;
- Silicon in a range from greater than or equal to 0.5 wt. % to less than or equal to 5.0 wt. %;
- Manganese in a range from greater than or equal to 0.25 wt. % to less than or equal to 4.0 wt. %;
- Chromium in a range from greater than or equal to 0.2 wt. % to less than or equal to 4.0 wt. %;
- Molybdenum in a range from greater than or equal to 0 wt. % to less than or equal to 3.0 wt. %;
- Vanadium in a range from greater than or equal to 0 wt. % to less than or equal to 0.8 wt. %,
the remainder being formed by iron and by unavoidable impurities.
In particular, the unavoidable impurities may be due to the manufacture of the steel and/or be present in a fraction of less than or equal to 5 wt. % and/or include, for example, but not be limited to, niobium, nitrogen, oxygen, copper or phosphorus.
Therefore, the instant disclosure provides a steel with austenite and ferrite with a specific composition such as Cr in a range from greater than or equal to 0.2 wt. % to less than or equal to 4.0 wt. % and does not provide any guidance for an alloy that does not have this compositional limitation, for example a duplex stainless steel or an austenitic stainless steel or a ferritic stainless steel which requires a higher amount of Cr than disclosed or a high Mn steel which would require an Mn amount higher than what is disclosed in the instant disclosure as is allowed/claimed by the instant claims. 

Claims 11-13 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP § 2163.03 V provides that While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
In the instant case, a broad genus claim is presented in the instant claims but the disclosure {Instant Specification Page 5:9 – Page 6:30} only describes a narrow species with no evidence that the genus is contemplated. Instant disclosure provides a steel with austenite and ferrite with a specific composition such as Cr in a range from greater than or equal to 0.2 wt. % 
Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 11-16, Claims 11 and 12 recite the microstructure phase fraction of ferrite and austenite in weight%. However, it is unclear how the microstructure phase of the steel can be expressed in weight% as the identification of these phases are usually via a microscope and the units provided in the instant claim does not correspond to the conventional measurement technique and its units such as area% and volume%. Claims 12-16 are dependents of claim 11 and thereby also indefinite.
Claims 11-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the specific compositional limitations of the steel of the instant disclosure which include amongst other limitations Cr in a range from greater than or equal to 0.2 wt. % to less than or equal to 4.0 wt. %.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


List 1
Element
Instant Claims
(mass%)
Prior Art
Broad
(mass%)
Prior Art
D E F G
(mass%)
C
0.3 – 2.0 	claim 13, 14
0.5 – 1.1		claim 15
> 0.60 – 1.0
0.62
0.78
0.61
0.82
Si
0.5 – 5.0 	claim 13, 14
1.5 – 3.0		claim 15
1.2 – 2.0 
1.80
1.57
1.53
1.80
Mn
0.25 – 4.0	claim 14
0.7 – 1.4		claim 15
0.3 – 1.0 
0.89
0.51
0.78
0.80
Cr
0.2 – 4.0		claim 14
0.4 – 2.5 	claim 15
0.5 – 1.5 
0.51
0.64
0.87
1.08
Mo
0 – 3.0		claim 14
0 – 0.15 		claim 15 
0 – 0.30 
-
-
-
-
V
0 – 0.8		claim 14 
0 – 0.10
-
-
-
-
Fe + impurities
Balance
Balance
Balance







Microstructure
Claim 11: 1-50 Austenite, 50-99 Ferrite
Claim 12: 3-15 Austenite, 85-97 Ferrite
Balance
A: 25.1
A:14.7
A: 29.3
A: 21.9






Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-057458 A of Sakiyama (cited in the IDS dated 10/22/2021) and its English machine translation (JP’458).
Regarding claims 11 and 12, JP 2017-057458 A of Sakiyama and its English machine translation (JP’458) teaches [0001] “a high-strength low-alloy steel material, particularly a high-strength low-alloy steel material having a tensile strength of 1300 MPa or more, a large elongation, excellent hydrogen embrittlement resistance, and suitable for use in an automobile, an industrial machine, a building structure, and the like” [0066] “In this case, the current density of the cathodic hydrogen charge and the concentration of ammonium thiocyanate serving as a catalyst for hydrogenation were adjusted so that hydrogen was occluded in the interior of the test piece at a concentration of 2 ppm assuming a severe environment. In addition, the amount of hydrogen to be released into the test piece was set to 500 ° C. when the cathodic hydrogen charge was performed for 96 hours at a current density of 10 ° C. / min with a temperature increasing elimination device when the cathodic hydrogen charge was performed for hours at a current density of the 0.8-1.5mA/cm2 using a solution containing 0 to 5 g / l of ammonium thiocyanate in a solution of 3% NaCl.” which means the prior art teaches of a component (steel material itself and its surface) and its intended use of “for contacting hydrogen” and “for coming into contact with a hydrogen atmosphere” of the instant claim.
Further, the prior art teaches that its steel has a microstructure with a metallic structure consisting of 2 phases of bainitic ferrite and retained austenite, volume fraction of the retained austenite of 10 to 30% {abstract, claim 1, [0014], [0016], [0039]-[0042], [0057]-[0069]} wherein the prior art teaches specific samples, Steels D, E, F and G in Table 2, with a microstructure of bainitic ferrite and retained austenite wherein the volume fraction of retained austenite of the samples D, E, F and G are 25.1%, 14.7%, 29.3% and 21.9%. This means that microstructure phases of bainitic ferrite (which reads on ferrite) and retained austenite (which reads on austenite) of the specific samples of the prior art is within the claimed ranges of the instant List 1 above).  A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Regarding claims 13-15, the prior art teaches  [0001], [0057]-[0058] “a high-strength low-alloy steel material having specific compositions wherein a specific example, Steel D, E, F and G in Table 1, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-057458 A of Sakiyama (cited in the IDS dated 10/22/2021) and its English machine translation (JP’458).
Regarding claim 16, it is noted that the prior art does not explicitly teach the component being part of a fuel cell system. However, the prior art teaches [0001] “a high-strength low-alloy steel material, particularly a high-strength low-alloy steel material having a tensile strength of 1300 MPa or more, a large elongation, excellent hydrogen embrittlement resistance, and suitable for use in an automobile, an industrial machine, a building structure, and the like” [0066] “In this case, the current density of the cathodic hydrogen charge and the concentration of ammonium thiocyanate serving as a catalyst for hydrogenation were adjusted so that hydrogen was occluded in the interior of the test piece at a concentration of 2 ppm assuming a severe environment. In addition, the amount of hydrogen to be released into the test piece was set to 500 ° C. when the cathodic hydrogen charge was performed for 96 hours at a current density of 10 ° C. / min with a temperature increasing elimination device when the cathodic hydrogen charge was performed for hours at a current density of the 0.8-1.5mA/cm2 using a solution containing 0 to 5 g / l of ammonium thiocyanate in a solution of 3% NaCl.” Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel material of the prior art and use it as a component for a fuel cell system as required by instant claims since the prior art steel material has high strength and excellent hydrogen embrittlement resistance, and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733